Citation Nr: 0703213	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  03-21 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a higher initial evaluation than the 
noncompensable (zero percent) rating currently assigned for 
hemorrhoids.  


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from July 1977 to June 1981, 
and from February 1982 to May 1998.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, in pertinent part granting service connection for 
hemorrhoids and assigning a noncompensable rating for that 
disorder.  

In the course of appeal, the veteran changed his place of  
residence, with the claims file transferred to the Manila RO.  

The Board notes that the veteran had also appealed issues of 
entitlement to a higher initial rating for asthma, service 
connection for a left hand disorder, service connection for a 
residuals of a left ankle fracture, service connection for a 
left foot disability, and service connection for otitis 
externa.  However, the veteran by an August 2003 submission 
withdrew his appealed claims for a higher evaluation for 
asthma and for service connection for otitis externa.  By a 
May 2004 rating action the RO, in pertinent part, granted 
service connection for a left foot disorder, specifically 
plantar fasciitis of the left foot.  Also, by an April 2005 
decision, the RO granted service connection, in pertinent 
part, for a left hand disorder, specifically residuals of a 
puncture wound of the left palm; and granted service 
connection for residuals of a left ankle fracture.  For these 
appealed claims which have been either withdrawn or granted 
in full, there remains no case in controversy to be addressed 
by the Board.  

The Board notes that in the course of appeal the veteran has 
made numerous ambiguous statements addressing many disorders, 
issues, and claims.  However, except as noted, these may not 
be of insufficient specificity to serve as either an notice 
of disagreement or a substantive appeal, though the Board may 
not address such questions in the first instance.  38 C.F.R. 
§§ 19.28, 20.200, 20.201, 20.202 (2006).  As the most recent 
example of this activity, the veteran in May 2006, possibly 
responsive in part to an April 2005 RO rating action 
addressing 31 of the veteran's claims, and/or possibly 
responsive to an October 2005 RO rating action addressing 22 
of the veteran's claims, the veteran enumerated "factors why 
[I] will continue my claims" and also listed "issues" 
which apparently pertain to these "facts."  The listed 
"issues" was actually an enumeration of 22 medical 
conditions or disabilities.  Some of these medical conditions 
or disabilities were the subject of denial of claims in the 
April 2005 or October 2005 rating action.

The RO should accordingly request that the veteran clarify 
whether, by the May 2006 submission, he had desired to 
disagree and initiate an appeal as to a decision in the April 
2005 or October 2005 rating action with regard to any of the 
22 medical conditions or disabilities listed in May 2006 for 
which a complete grant of the  benefit sought was not 
provided by the April 2005 or October 2005 rating action.  He 
should also be asked to clarify whether he believes he has 
other pending notices of disagreement, and hence initiated 
appeals, or other perfected appeals, by virtue of his 
submissions which he believes were erroneously not properly 
recognized by the RO as actions of appeal, and if so he 
should be asked to clarify what RO decision(s) and what 
issue(s) he believes he had appealed, and what submitted 
documents or statement(s) he believes constituted an action 
on his part to initiate or perfect an appeal.  The RO is 
required to make such a clarification request where notices 
of disagreement or documents potentially serving as notices 
of disagreement are received but are ambiguous as to an 
intent to initiate an appeal.  VBA Letter 20-06-79.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he is entitled to a higher initial 
evaluation for his hemorrhoids than the initial 
noncompensable rating assigned.  Under Diagnostic Code (DC) 
7336, hemorrhoids that are mild or moderate warrant a 
noncompensable rating, whereas a 10 percent evaluation is 
warranted where the hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  38 C.F.R. §  4.114, DC 7336 (2006).  

VA rectal examinations conducted for compensation purposes in 
January and March of 2005 appear to have found hemorrhoids 
with signs and symptom more nearly consistent with a 
noncompensable evaluation than a 10 percent evaluation under 
DC 7336.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The veteran's 
contentions of more severe disability warranting a higher 
rating do not appear to be supported by objective (medical) 
evidence of record.  

However, the veteran in November 2006 submitted new documents 
to the Board, including a July 2006 partially favorable 
Social Security disability determination.  It is possible 
that the medical evidentiary record underlying that decision 
includes records of treatment or examination reflecting more 
severe hemorrhoids than those noted upon VA examinations in 
January and March of 2005.  The U.S. Court of Appeals for 
Veterans Claims has held that where a veteran is in receipt 
of Social Security disability benefits, the medical records 
underlying that award are relevant to issues such as that on 
appeal here.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
As such, these medical records must be obtained for 
association with the claims folder, and the claim must then 
be readjudicated by the RO prior to Board review.  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain and associate with 
the claims file any Social Security 
disability determination(s) and the 
medical records underlying the 
determination(s).

2.  Thereafter, the RO should readjudicate 
the remanded claim de novo, with a new 
examination of the veteran if deemed 
necessary by the evidence of record.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
veteran should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).



